
	
		I
		112th CONGRESS
		1st Session
		H. R. 1655
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Sherman (for
			 himself, Mr. Royce,
			 Ms. Berkley,
			 Mr. Shuler,
			 Mrs. Maloney, and
			 Mr. Poe of Texas) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on Ways and
			 Means, the
			 Judiciary, Financial
			 Services, and Oversight
			 and Government Reform, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To enhance United States diplomatic efforts with respect
		  to Iran by imposing additional economic sanctions against Iran, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Stop Iran’s Nuclear Weapons
			 Program Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Title I—Additional sanctions with respect to Iran
					Sec. 101. Expansion of sanctions under the Iran Sanctions Act
				of 1996.
					Sec. 102. Application to subsidiaries.
					Sec. 103. Additional export sanctions against Iran.
					Sec. 104. Elimination of certain tax incentives for oil
				companies investing in Iran.
					Sec. 105. Inadmissibility of certain aliens who engage in
				certain activities with respect to Iran.
					Sec. 106. Temporary increase in fee for certain consular
				services.
					Title II—Application of sanctions against affiliates of Iran’s
				Islamic Revolutionary Guard Corps
					Sec. 201. Sanctions against affiliates of Iran’s Islamic
				Revolutionary Guard Corps.
					Sec. 202. Measures against foreign persons or entities
				supporting Iran’s Islamic Revolutionary Guard Corps.
					Sec. 203. Special measures against foreign countries supporting
				Iran’s Islamic Revolutionary Guard Corps.
					Sec. 204. Rule of construction.
					Sec. 205. Definitions.
					Sec. 206. Sunset.
					Title III—Opposition of transfer to Iran, North Korea, and Syria
				of goods, services, or technology relevant to their capability to extract or
				mill uranium ore
					Sec. 301. Statement of policy.
					Sec. 302. Reporting requirements under the Iran, North Korea,
				and Syria Nonproliferation Act.
					Sec. 303. Conforming amendments.
					Title IV—Rollover of gain from divesting certain qualified
				securities of business entities engaged in discouraged activities in Iran
				
					Sec. 401. Rollover of gain from divesting certain qualified
				securities of business entities engaged in discouraged activities in
				Iran.
					Title V—Prohibition on United States Government contracts and
				investment for companies conducting business in Iran
					Sec. 501. Prohibition on United States Government
				contracts.
					Sec. 502. Authority of State and local governments to restrict
				contracts or licenses for certain sanctionable persons.
					Sec. 503. United States pension plans.
					Sec. 504. Definitions.
					Sec. 505. Sunset.
					Title VI—Termination of loan disbursements to Iran from the
				International Bank for Reconstruction and Development
					Sec. 601. Termination of loan disbursements to Iran from the
				International Bank for Reconstruction and Development.
					Sec. 602. United States opposition to new country assistance
				strategy for Iran.
					Sec. 603. Sunset.
					Sec. 604. Rule of interpretation.
				
			2.FindingsCongress finds the following:
			(1)On July 1, 2010, President Obama signed
			 into law the Comprehensive Iran Sanctions, Accountability, and Divestment Act
			 of 2010 (Public Law 111–195; 124 Stat. 1312).
			(2)In the wake of
			 this new United States law and United Nations Security Council Resolution 1929
			 (2010) with respect to Iran, the European Union, Japan, South Korea, Australia,
			 and other friends and allies of the United States also imposed significant
			 economic sanctions on Iran.
			(3)According to the
			 report of the Director General of the International Atomic Energy Agency titled
			 Implementation of the NPT Safeguards Agreement and relevant provisions
			 of Security Council resolutions in the Islamic Republic of Iran, dated
			 February 25, 2011, Iran continues to defy the international community by
			 continuing uranium enrichment activities, failing to suspend heavy
			 water-related projects, failing to provide sufficient cooperation to the Agency
			 to resolve outstanding suspicions about potential military dimensions of its
			 program, withholding requested design information regarding various facilities
			 and equipment, and by not implementing the Additional Protocol to the NPT
			 Safeguards Agreement.
			(4)While the United
			 States and several like-minded countries have worked individually and in
			 concert to increase the diplomatic and economic isolation of Iran in an effort
			 to convince the Government of Iran to abandon sensitive nuclear activities, the
			 United States and like-minded countries must do more in the coming months to
			 achieve that goal.
			IAdditional
			 sanctions with respect to Iran
			101.Expansion of
			 sanctions under the Iran Sanctions Act of 1996Section 5(a) of the Iran Sanctions Act of
			 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
				(1)in the heading, by
			 inserting at the end before the period the following: , etc; and
				(2)by adding at the
			 end the following new paragraphs:
					
						(4)Other actions
				relating to petroleum resources of Iran
							(A)In
				generalExcept as provided in
				subsection (f), the President shall impose 3 or more of the sanctions described
				in section 6(a) with respect to a person if the President determines that the
				person knowingly, on or after the date of the enactment of the Stop Iran’s
				Nuclear Weapons Program Act of 2011—
								(i)enters into a long-term agreement to
				purchase petroleum resources from Iran;
								(ii)enters into an agreement to provide payment
				for future delivery of petroleum resources from Iran; or
								(iii)enters into an agreement with the National
				Iranian Oil Company, any of its affiliates, or any entity owned or controlled
				by the Government of Iran to provide for the development of petroleum resources
				wherever located.
								(B)Ancillary
				services
								(i)In
				generalExcept as provided in clause (ii) and subsection (f), the
				President shall impose 3 or more of the sanctions described in section 6(a)
				with respect to a person if the President determines that the person knowingly,
				on or after the date of the enactment of the Stop Iran’s Nuclear Weapons
				Program Act of 2011, enters into an agreement to provide ancillary services to
				support an agreement described in clause (i), (ii), or (iii) of subparagraph
				(A).
								(ii)ExceptionThe President shall not be required to
				apply or maintain the sanctions under clause (i) with respect to a person who
				provides underwriting, insurance, or reinsurance services to support an
				agreement described in clause (i), (ii), or (iii) of subparagraph (A) if the
				President determines in writing that the person has exercised due diligence in
				establishing and enforcing official policies, procedures, and controls to
				ensure that the person does not underwrite or enter into a contract to provide
				insurance or reinsurance for the activities described in clause (i), (ii), or
				(iii) of subparagraph (A).
								(C)Definitions
								(i)Ancillary
				servicesIn subparagraph (A),
				the term ancillary services means underwriting, insurance,
				reinsurance, financing, guarantees, brokering, or providing ships or shipping
				services.
								(ii)Long-term
				agreementIn subparagraph (A)(i), the term long-term
				agreement means a contract or other agreement that provides for delivery
				of petroleum resources beginning more than 1 year after the date of entry into
				the contract or agreement (as the case may be).
								(iii)Future
				deliveryIn subparagraph (A)(ii), the term future
				delivery means delivery that occurs more than 180 days after payment is
				effected under the agreement.
								(5)Purchase,
				subscription to, or facilitation of the issuance of Iranian sovereign
				debtExcept as provided in
				subsection (f), the President shall impose 3 or more of the sanctions described
				in section 6(a) with respect to a person if the President determines that the
				person knowingly, on or after the date of the enactment of the Stop Iran’s
				Nuclear Weapons Program Act of 2011, purchases, subscribes to, or facilitates
				the issuance of—
							(A)sovereign debt of
				the Government of Iran, including governmental bonds; or
							(B)debt of any entity owned or controlled by
				the Government of Iran, including
				bonds.
							.
				102.Application to
			 subsidiaries
				(a)In
			 GeneralExcept as provided in
			 subsection (b), in any case in which an entity engages in an act outside the
			 United States which, if committed in the United States or by a United States
			 person, would violate Executive Order 12959 (50 U.S.C. 1701 note) or Executive
			 Order 13059 (50 U.S.C. 1701 note) (or any successor thereto), section 103 of
			 the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (Public Law 111–195; 22 U.S.C. 8512), or any other prohibition on transactions
			 with respect to Iran that is imposed under the International Emergency Economic
			 Powers Act (50 U.S.C. 1701 et seq.), the parent company of that entity shall be
			 subject to the penalties for the act to the same extent as if the parent
			 company had engaged in the act.
				(b)ExceptionSubsection (a) shall not apply to a parent
			 company of an entity for an act described in subsection (a) if—
					(1)within 90 days after the date of the
			 enactment of this Act—
						(A)the parent company
			 causes the entity to cease committing acts described in subsection (a);
			 or
						(B)the entity ceases
			 committing acts described in subsection (a); or
						(2)in the case of an
			 entity acquired by a parent company, within 90 days of acquisition of the
			 entity—
						(A)the parent company
			 causes the entity to cease committing acts described in subsection (a);
			 or
						(B)the entity ceases committing acts described
			 in subsection (a).
						(c)ConstructionNothing in this section shall be construed
			 as prohibiting the issuance of regulations, orders, directives, or licenses
			 under the Executive orders described in subsection (a) or as being inconsistent
			 with the authorities under the International Emergency Economic Powers
			 Act.
				(d)DefinitionsIn
			 this section:
					(1)EntityThe
			 term entity means a partnership, association, trust, joint
			 venture, corporation, or other organization.
					(2)Parent
			 companyAn entity is a parent company of another
			 entity if it controls, directly or indirectly, that other entity and is a
			 United States person.
					(3)United States
			 personThe term United States person means any
			 United States citizen, any alien lawfully admitted for permanent residence to
			 the United States, any entity organized under the laws of the United States, or
			 any person in the United States.
					103.Additional
			 export sanctions against IranNotwithstanding section 103(b)(2)(B)(iv) of
			 the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (Public Law 111–195; 22 U.S.C. 8512(b)(2)(B)(iv)) or section 1606 of the
			 Iran-Iraq Arms Non-Proliferation Act of 1992 (Public Law 102–484; 50 U.S.C.
			 1701 note) or any other provision of law, effective on the date of the
			 enactment of this Act—
				(1)licenses to export or reexport goods,
			 services, or technology relating to civil aviation of United States origin to
			 Iran may not be issued, and any such license issued before such date of
			 enactment is no longer valid; and
				(2)goods, services, or technology described in
			 paragraph (1) may not be exported or reexported.
				104.Elimination of
			 certain tax incentives for oil companies investing in Iran
				(a)In
			 generalSubsection (h) of
			 section 167 of the Internal Revenue Code of 1986 (relating to amortization of
			 geological and geophysical expenditures) is amended by adding at the end the
			 following new paragraph:
					
						(6)Denial when Iran
				sanctions in effect
							(A)In
				generalIf sanctions are
				imposed under section 5(a) of the Iran Sanctions Act of 1996 (relating to
				sanctions with respect to the development of petroleum resources of Iran) on
				any member of an expanded affiliated group the common parent of which is a
				foreign corporation, paragraph (1) shall not apply to any expense paid or
				incurred by any such member in any period during which the sanctions are in
				effect.
							(B)Affirmation of
				compliance
								(i)In
				generalParagraph (1) shall
				not apply to any expense paid or incurred by any member of such group in any
				period in the taxable year unless the corporation affirms that it and all
				members of its expanded affiliated group have not conducted any activities
				during the taxable year described in section 5(a) of the Iran Sanctions Act of
				1996. The affirmation required by the preceding sentence shall be made on the
				return of tax for such taxable year in the manner required by the
				Secretary.
								(ii)Special
				ruleIf, with respect to any
				provision under section 5(a) of the Iran Sanctions Act of 1996—
									(I)a certification is
				made under section 4(e)(3) of such Act, and
									(II)after the
				certification the taxpayer does not conduct any activity in violation of the
				provision,
									any activity
				by the taxpayer occurring before the certification with respect to the
				provision shall not be taken into account.(C)Expanded
				affiliated groupFor purposes
				of this paragraph, the term expanded affiliated group means an
				affiliated group as defined in section 1504(a), determined—
								(i)by substituting
				more than 50 percent for at least 80 percent each
				place it appears, and
								(ii)without regard to
				paragraphs (2), (3), and (4) of section
				1504(b).
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to expenses
			 paid or incurred on or after January 1, 2010.
				105.Inadmissibility of
			 certain aliens who engage in certain activities with respect to Iran
				(a)In
			 generalSection 212(a)(3) of
			 the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)) is amended by adding
			 at the end the following:
					
						(H)Individuals who
				engage in certain activities with respect to Iran
							(i)In
				generalSubject to clause (iii), any alien described in clause
				(ii) is inadmissible.
							(ii)Aliens
				describedAn alien described in this clause is an alien that the
				Secretary of State determines—
								(I)engages in—
									(aa)an activity for
				which sanctions may be imposed pursuant to section 5 of the Iran Sanctions Act
				of 1996 (Public Law 104–172; 50 U.S.C. 1701 note);
									(bb)an
				activity—
										(AA)relating to the
				proliferation by Iran of weapons of mass destruction or the means of delivery
				of such weapons; and
										(BB)for which
				sanctions may be imposed pursuant to Executive Order 13382 (70 Fed. Reg. 38567)
				(or any successor thereto);
										(cc)an
				activity—
										(AA)relating to
				support for international terrorism by the Government of Iran; and
										(BB)for which
				sanctions may be imposed pursuant to Executive Order 13224 (66 Fed. Reg. 49079)
				(or any successor thereto); or
										(dd)any other
				activity with respect to Iran for which sanctions may be imposed pursuant to
				any other provision of law;
									(II)is the chief
				executive officer, president, or other individual in charge of overall
				management of, a member of the board of directors of, or a shareholder with a
				controlling interest in, an entity that engages in an activity described in
				subclause (I); or
								(III)is a spouse or
				minor child of—
									(aa)an alien who
				engages in an activity described in subclause (I); or
									(bb)the chief
				executive officer, president, or other individual in charge of overall
				management of, a member of the board of directors of, or a shareholder with a
				controlling interest in, an entity that engages in an activity described in
				subclause (I).
									(iii)Notice; waiver
				with respect to certain entities
								(I)NoticeThe
				Secretary of State may notify an alien the Secretary determines may be
				inadmissible under this subparagraph—
									(aa)that the alien
				may be inadmissible; and
									(bb)of the reason for
				the inadmissibility of the alien.
									(II)WaiverThe
				President may waive the application of this subparagraph and admit an alien to
				the United States if—
									(aa)the alien is
				described in subclause (II) or (III)(bb) of clause (ii);
									(bb)the entity that
				engaged in the activity that would otherwise result in the inadmissibility of
				the alien under this subparagraph is no longer engaging the activity or has
				taken significant steps toward stopping the activity; and
									(cc)the President has
				received reliable assurances that the entity will not knowingly engage in an
				activity described in clause (ii)(I)
				again.
									.
				(b)RegulationsSection 428 of the Homeland Security Act of
			 2002 (6 U.S.C. 236) is amended by adding at the end the following:
					
						(j)Regulations with
				respect to inadmissibility of aliens who engage in certain transactions with
				IranNot later than 180 days after the date of the enactment of
				this subsection, the Secretary shall issue regulations and guidelines for
				interpreting and enforcing the prohibition under subparagraph (H) of section
				212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)) on the
				admissibility of aliens who engage in certain sanctionable activities with
				respect to Iran.
						.
				
				106.Temporary increase
			 in fee for certain consular services
				(a)Increase in
			 feeNotwithstanding any other
			 provision of law, not later than 120 days after the date of the enactment of
			 this Act, the Secretary of State shall increase by $1.00 the fee or surcharge
			 assessed under section 140(a) of the Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (Public Law 103–236; 8 U.S.C. 1351 note) for
			 processing machine readable nonimmigrant visas and machine readable combined
			 border crossing identification cards and nonimmigrant visas.
				(b)Deposit of
			 amountsFees collected under
			 the authority of subsection (a) shall be deposited in the Treasury.
				(c)Duration of
			 increaseThe fee increase
			 authorized under subsection (a) shall terminate on the date that is one year
			 after the date on which such fee is first collected.
				IIApplication of
			 sanctions against affiliates of Iran’s Islamic Revolutionary Guard
			 Corps
			201.Sanctions
			 against affiliates of Iran’s Islamic Revolutionary Guard Corps
				(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, and as appropriate
			 thereafter, the President shall identify in, and, in the case of a foreign
			 person or foreign entity not already so designated, shall designate for
			 inclusion in the Annex to Executive Order 13382 (70 Fed. Reg. 38567; relating
			 to blocking property of weapons of mass destruction proliferators and their
			 supporters) and shall apply all applicable sanctions of the United States
			 pursuant to Executive Order 13382 to each foreign person or foreign entity for
			 which there is a reasonable basis for determining that the person or entity is
			 as an agent, alias, front, instrumentality, official, or affiliate of Iran’s
			 Islamic Revolutionary Guard Corps or is an individual serving as a
			 representative of Iran’s Islamic Revolutionary Guard Corps.
				(b)Priority for
			 investigationIn carrying out
			 this section, the President shall give priority to investigating foreign
			 persons and foreign entities identified under section 560.304 of title 31, Code
			 of Federal Regulations (relating to the definition of the Government of Iran)
			 and foreign persons and foreign entities for which there is a reasonable basis
			 to suspect that the person or entity has conducted or attempted to conduct one
			 or more sensitive transactions or activities described in subsection
			 (c).
				(c)Sensitive
			 transaction or activityA
			 sensitive transaction or activity referred to in subsection (b) is—
					(1)a financial transaction or series of
			 transactions valued at more than $1,000,000 in the aggregate in any 12-month
			 period involving a non-Iranian financial institution;
					(2)a
			 transaction to facilitate the manufacture, import, export, or transfer of items
			 needed for the development of nuclear, chemical, biological, or advanced
			 conventional weapons, including ballistic missiles;
					(3)a
			 transaction relating to the manufacture, procurement, or sale of goods,
			 services, and technology relating to Iran’s energy sector, including the
			 development of the energy resources of Iran, export of petroleum products, and
			 import of refined petroleum and refining capacity available to Iran;
					(4)a
			 transaction relating to the procurement of sensitive technologies (as defined
			 in section 106(c) of the Comprehensive Iran Sanctions, Accountability, and
			 Divestment Act of 2010 (Public Law 111–195; 22 U.S.C. 8515(c)); or
					(5)an attempt to interfere in the internal
			 affairs of Iraq or Afghanistan, or equip or train, or encourage violence by,
			 individuals or groups opposed to the governments of those countries.
					(d)Exclusion from
			 United StatesThe Secretary
			 of State shall deny a visa to, and the Secretary of Homeland Security shall
			 exclude from the United States, any alien who, on or after the date of the
			 enactment of this Act, is a foreign person designated for inclusion in the
			 Annex to Executive Order 13382 pursuant to subsection (a).
				(e)Rule of
			 constructionNothing in this
			 section shall be construed to remove any sanction of the United States in force
			 against Iran’s Islamic Revolutionary Guard Corps as of the date of the
			 enactment of this Act by reason of the fact that Iran’s Islamic Revolutionary
			 Guard Corps is an entity of the Government of Iran.
				202.Measures
			 against foreign persons or entities supporting Iran’s Islamic Revolutionary
			 Guard Corps
				(a)Identification
			 and notificationThe
			 President shall notify the appropriate congressional committees in any case in
			 which the President determines that there is credible information indicating
			 that a foreign person or foreign entity, on or after the date of the enactment
			 of this Act, knowingly—
					(1)provides material
			 support to Iran’s Islamic Revolutionary Guard Corps or any person or entity
			 that identified pursuant to section 201(a) as an agent, alias, front,
			 instrumentality, official, or affiliate of Iran’s Islamic Revolutionary Guard
			 Corps or an individual serving as a representative of Iran’s Islamic
			 Revolutionary Guard Corps; or
					(2)conducts any
			 commercial transaction or financial transaction with Iran’s Islamic
			 Revolutionary Guard Corps or any such person or entity.
					(b)Waiver
					(1)In
			 generalNotwithstanding any other provision of this title and
			 subject to paragraph (2), the President is not required to make any
			 identification or designation of or determination with respect to a foreign
			 person or foreign entity for purposes of this title if doing so would cause
			 damage to the national security of the United States through the divulgence of
			 sources and methods of intelligence or other critical classified
			 information.
					(2)Notice to
			 CongressThe President shall
			 notify Congress of any exercise of the authority of paragraph (1) and shall
			 include in the notification an identification of the foreign person or foreign
			 entity, including a description of the activity or transaction that would have
			 caused the identification, designation, or determination for purposes of this
			 title.
					(c)Sanctions
					(1)In
			 generalNot later than 60 days after the date on which the
			 President provides notice to the appropriate congressional committees pursuant
			 to subsection (a), the President shall apply to each foreign person or foreign
			 entity identified in the notice, for such time as the President may determine,
			 the following sanctions:
						(A)No department or agency of the United
			 States Government may procure or enter into a contract for the procurement of
			 goods or services from the person or entity.
						(B)No products
			 produced by the person or entity may be imported into the United States.
						(2)TerminationThe President may terminate the sanctions
			 applied to a foreign person or foreign entity pursuant to paragraph (1) if the
			 President determines that the person or entity no longer engages in the
			 activity or activities for which the sanctions were imposed and has provided
			 assurances to the United States Government that it will not engage in the
			 activity or activities in the future.
					(d)IEEPA
			 sanctionsThe President may exercise the authorities provided
			 under section 203(a) of the International Emergency Economic Powers Act (50
			 U.S.C. 1702(a)) to impose additional sanctions on each foreign person or
			 foreign entity identified pursuant to subsection (a) of this section, for such
			 time as the President may determine, without regard to section 202 of that
			 Act.
				(e)WaiverThe
			 President may waive the application of any measure described in subsection (c)
			 with respect to a foreign person or foreign entity if the President—
					(1)(A)determines that the
			 person or entity has ceased the activity that resulted in the notification
			 under subsection (a) with respect to the person or entity (as the case may be)
			 and has taken measures to prevent its recurrence; or
						(B)determines that it is vital to the
			 national security interests of the United States to do so; and
						(2)submits to the
			 appropriate congressional committees a report that contains the reasons for the
			 determination.
					203.Special
			 measures against foreign countries supporting Iran’s Islamic Revolutionary
			 Guard Corps
				(a)SanctionsWith
			 respect to any foreign entity identified pursuant to section 202(a) that is an
			 agency of the government of a foreign country, the President shall, in addition
			 to applying to the entity the sanctions described in section 202(c), apply to
			 the foreign country the following measures:
					(1)No assistance shall be provided to the
			 foreign country under the Foreign Assistance Act of 1961, or any successor Act,
			 or the Arms Export Control Act, or any successor Act, other than assistance
			 that is intended to benefit the people of the foreign country directly and that
			 is not provided through governmental agencies or entities of the foreign
			 country.
					(2)The United States
			 shall oppose any loan or financial or technical assistance to the foreign
			 country by international financial institutions in accordance with section 701
			 of the International Financial Institutions Act (22 U.S.C. 262d).
					(3)The United States
			 shall deny to the foreign country any credit or financial assistance by any
			 department, agency, or instrumentality of the United States Government.
					(4)The United States
			 Government shall not approve the sale to the foreign country any defense
			 articles or defense services or issue any license for the export of items on
			 the United States Munitions List.
					(5)No exports to the
			 foreign country shall be permitted of any goods or technologies controlled for
			 national security reasons under the Export Administration Regulations.
					(6)Restrictions shall
			 be imposed on the importation into the United States of articles that are the
			 growth, product, or manufacture of the foreign country.
					(7)At the earliest
			 practicable date, the Secretary of State shall terminate, in a manner
			 consistent with international law, the authority of any air carrier that is
			 controlled in fact by the government of the foreign country to engage in air
			 transportation (as defined in section 40102(5) of title 49, United States
			 Code).
					(b)TerminationThe President may terminate the sanctions
			 applied to a foreign country pursuant to subsection (a) if the President
			 determines that the foreign entity involved no longer engages in the activity
			 or activities for which the sanctions were imposed and has provided assurances
			 to the United States Government that it will not engage in the activity or
			 activities in the future.
				(c)WaiverThe
			 President may waive the application of any measure described in subsection (a)
			 with respect to a foreign country if the President—
					(1)(A)determines that the
			 entity has ceased the activity that resulted in the notification under section
			 202(a) with respect to the entity and has taken measures to prevent its
			 recurrence; or
						(B)determines that it is vital to the
			 national security interests of the United States to do so; and
						(2)submits to the
			 appropriate congressional committees a report that contains the reasons for the
			 determination.
					204.Rule of
			 constructionNothing in this
			 title shall be construed to limit the authority of the President to otherwise
			 designate foreign persons or foreign entities for inclusion in the Annex to
			 Executive Order 13382 (70 Fed. Reg. 38567; relating to blocking property of
			 weapons of mass destruction proliferators and their supporters).
			205.DefinitionsIn this title:
				(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
				(2)Foreign
			 personThe term foreign person has the meaning given
			 the term in section 14 of the Iran Sanctions Act of 1996.
				(3)Iran’s Islamic
			 Revolutionary Guard CorpsThe
			 term Iran’s Islamic Revolutionary Guard Corps includes the Iran’s
			 Islamic Revolutionary Guard Corps-Qods Force.
				206.SunsetThis title shall terminate on the date that
			 is 30 days after the date on which the President makes the certification
			 described in section 401(a) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(a)).
			IIIOpposition of
			 transfer to Iran, North Korea, and Syria of goods, services, or technology
			 relevant to their capability to extract or mill uranium ore
			301.Statement of
			 policyIt shall be the policy
			 of the United States—
				(1)to oppose the transfer to Iran, North
			 Korea, and Syria of goods, services, or technology relevant to the capability
			 of those countries to extract or mill uranium ore; and
				(2)to work with
			 like-minded countries to impose restrictions on such transfers
			 internationally.
				302.Reporting
			 requirements under the Iran, North Korea, and Syria Nonproliferation
			 ActSection 2(a) of the Iran,
			 North Korea, and Syria Nonproliferation Act (50 U.S.C. 1701 note) is
			 amended—
				(1)in paragraph (1),
			 by redesignating subparagraphs (A) through (E) as clauses (i) through (v),
			 respectively;
				(2)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
				(3)in subparagraph
			 (B), as redesignated—
					(A)by striking
			 paragraph (1) and inserting subparagraph (A);
			 and
					(B)by striking the
			 period at the end and inserting ; or;
					(4)by striking all
			 that precedes subparagraph (A), as redesignated, and inserting the
			 following:
					
						(a)ReportsThe President shall, at the times specified
				in subsection (b), submit to the Committee on Foreign Affairs of the House of
				Representatives and the Committee on Foreign Relations of the Senate a report
				identifying every foreign person with respect to whom there is credible
				information indicating that person—
							(1)on or after
				January 1, 1999, transferred to or acquired from Iran, on or after January 1,
				2005, transferred to or acquired from Syria, or on or after January 1, 2006,
				transferred to or acquired from North
				Korea—
							;
				and
				(5)by adding at the
			 end the following new paragraph:
					
						(2)on or after January 1, 2009, transferred to
				Iran, Syria, or North Korea goods, services, or technology that could assist
				efforts to extract or mill uranium ore within the territory or control of Iran,
				North Korea, or
				Syria.
						.
				303.Conforming
			 amendmentsThe Iran, North
			 Korea, and Syria Nonproliferation Act (50 U.S.C. 1701 note) is further amended
			 by striking Committee on International Relations each place it
			 appears and inserting Committee on Foreign Affairs.
			IVRollover of gain
			 from divesting certain qualified securities of business entities engaged in
			 discouraged activities in Iran 
			401.Rollover of gain
			 from divesting certain qualified securities of business entities engaged in
			 discouraged activities in Iran
				(a)In
			 generalPart III of
			 subchapter O of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 common nontaxable exchanges) is amended by adding at the end the following new
			 section:
					
						1046.Rollover of
				gain from divesting certain qualified securities of business entities engaged
				in discouraged activities in Iran
							(a)Nonrecognition
				of gain
								(1)In
				generalIn the case of any sale of any qualified security held by
				a taxpayer with respect to which such taxpayer elects the application of this
				section, in any business entity that is engaged in an Iran discouraged
				activity, gain from such sale shall be recognized only to the extent that the
				amount realized on such sale exceeds—
									(A)the cost of any
				qualified replacement property purchased by the taxpayer during the 30-day
				period beginning on the date of such sale, reduced by
									(B)any portion of
				such cost previously taken into account under this section.
									(2)Exception for
				ordinary income gainThis section shall not apply to any gain
				which is treated as ordinary income for purposes of this title.
								(3)Exception where
				taxpayer owns controlling interest in the business entity
									(A)In
				generalParagraph (1) shall not apply to any sale if, immediately
				before such sale, the taxpayer owns a controlling interest in the business
				entity that is engaged in an Iran discouraged activity.
									(B)Controlling
				interestFor purposes of subparagraph (A), the term
				controlling interest means direct or indirect ownership of at
				least 50 percent of the total voting power and value of all classes of stock of
				a corporation. For purposes of the preceding sentence, the rules of paragraphs
				(1) and (5) of section 267(c) shall apply.
									(C)Aggregation
				ruleFor purposes of this paragraph, all members of the same
				controlled group of corporations (within the meaning of section 267(f)) and all
				persons under common control (within the meaning of section 52(b) but
				determined by treating an interest of more than 50 percent as a controlling
				interest) shall be treated as 1 person.
									(b)Definitions and
				special rules relating to securities and replacement propertyFor purposes of this section—
								(1)Qualified
				security
									(A)In
				generalThe term qualified security means any
				security held by a taxpayer in any business entity that is engaged in an Iran
				discouraged activity.
									(B)ExceptionSuch
				term shall not include any security purchased or otherwise acquired after the
				date of the enactment of this section which, at the time of such purchase or
				acquisition, was issued by a business entity then engaged in an Iran
				discouraged activity.
									(C)Security
				definedThe term
				security has the meaning given such term by section
				165(g)(2).
									(2)Qualified
				replacement property
									(A)In
				generalThe term qualified replacement property
				means any security of a business entity that, on the date of purchase by the
				taxpayer—
										(i)is not engaged in an Iran discouraged
				activity on such date,
										(ii)is not a member of an expanded affiliated
				group, any member of which is engaged in an Iran discouraged activity on such
				date, and
										(iii)meets the
				requirements of subparagraph (B) or paragraph (3).
										(B)Replacement
				propertyProperty meets the requirements of this paragraph if,
				with respect to the sale of any security—
										(i)except as provided in clause (ii), in the
				case that the security is a share of stock in a corporation, the replacement
				property is a share of stock in a corporation,
										(ii)in the case that the security is a share of
				stock of a regulated investment company, real estate investment trust, hedge
				fund, investment partnership, or similar business entity, the replacement
				property is a share of stock in a regulated investment company, real estate
				investment trust, hedge fund, investment partnership, or similar business
				entity,
										(iii)in the case that the security is a right to
				subscribe for, or to receive, a share of stock in a corporation, the
				replacement property is a right to subscribe for, or to receive, a share of
				stock in a corporation, and
										(iv)in the case that the security is a bond,
				debenture, note, or certificate, or other evidence of indebtedness issued by a
				corporation, with interest coupons or in registered form, the replacement
				property is a bond, debenture, note, or certificate, or other evidence of
				indebtedness issued by a corporation, with interest coupons or in registered
				form.
										(C)Deemed
				investment if investing in entities engaged in discouraged
				activitiesAny regulated
				investment company, real estate investment trust, hedge fund, investment
				partnership, or similar business entity, which invests in the
				securities—
										(i)issued by a
				business entity determined to be engaging in Iran discouraged activities,
				or
										(ii)issued by the
				government of Iran or any agency thereof,
										shall be deemed to be a business
				entity engaging in Iran discouraged activities.(D)Business
				declaration of policy
										(i)In
				generalNotwithstanding any other provision of this section, in
				the case of a business entity described in clause (iii), a security in such
				business entity shall not be treated as qualified replacement property unless
				the business entity has made the following declaration: It is our policy
				not to make investments in business entities which engage in Iran discouraged
				activities as defined in section 1046 of the Internal Revenue Code of 1986, and
				to use due diligence to avoid making such investments. It is our policy to
				divest on or before December 31, 2012, from business entities engaged in Iran
				discouraged activities..
										(ii)Not qualified
				securityIf a business entity
				described in clause (iii) has made the declaration specified in clause (i),
				then from the time of such declaration an interest in such business entity
				shall not be treated as a qualified security.
										(iii)Business
				entity describedA business
				entity described in this clause is a regulated investment company, real estate
				investment trust, hedge fund, investment partnership, or similar business
				entity.
										(E)Expanded
				affiliated groupThe term
				expanded affiliated group means an affiliated group as defined in
				section 1504(a), determined—
										(i)by substituting
				more than 50 percent for at least 80 percent each
				place it appears, and
										(ii)without regard to
				paragraphs (2) and (4) of section 1504(b).
										(F)Basis
				adjustmentsIf gain from any
				sale is not recognized by reason of subsection (a), such gain shall be applied
				to reduce (in the order acquired) the basis for determining gain or loss of any
				qualified replacement property which is purchased by the taxpayer during the
				30-day period described in subsection (a).
									(G)Holding
				periodFor purposes of
				determining the period for which the taxpayer has held qualified replacement
				property the acquisition of which resulted in the nonrecognition under
				subsection (a) of any part of the gain realized on the sale of a qualified
				security, there shall be included the period for which such qualified security
				had been held by the taxpayer.
									(3)Special rule for
				securities of certain entities
									(A)In
				generalFor any business entity described in subparagraph (C), a
				security in such business entity shall be treated as qualified replacement
				property if—
										(i)the business
				entity has made the following declaration: It is our policy not to make
				investments in any person having an investment in, or carrying on a trade or
				business (within the meaning of section 162) in or with, Iran. This policy may
				or may not include investments concerning the provision of food, medicine,
				humanitarian services in or to Iran., and
										(ii)the business
				entity has adopted restrictions on investment in persons that invest in or
				carrying on a trade or business (within the meaning of section 162) in or with
				countries other than Iran that have been determined by the Secretary of State
				to have repeatedly provided support acts of international terrorism pursuant
				to—
											(I)section 6(j)(1)(A)
				of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) (as in
				effect pursuant to the International Emergency Economic Powers Act (50 U.S.C.
				1701 et seq.)) (or any successor thereto);
											(II)section 40(d) of
				the Arms Export Control Act (22 U.S.C. 2780(d)); or
											(III)section 620A(a)
				of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)).
											(B)Not qualified
				securityIf a business entity described in subparagraph (C) has
				made the declaration specified in subparagraph (A), then from the time of such
				declaration an interest in such business entity shall not be treated as a
				qualified security.
									(C)Business entity
				describedA business entity described in this subparagraph is a
				regulated investment company, real estate investment trust, hedge fund,
				investment partnership, or similar business entity.
									(4)Business
				entityThe term
				business entity means any corporation, limited liability
				partnership, limited liability company, or any other business entity conducting
				business activities in which the taxpayer has purchased or can purchase
				securities.
								(c)Definitions and
				rules relating to Iran discouraged activitiesFor purposes of this section, the term
				Iran discouraged activity means any activity described in section
				5(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701
				note) with respect to which sanctions described in section 6(a) of such Act may
				be imposed.
							(d)Doing business
				with terrorists
								(1)In
				generalFor purposes of this section, a business entity has
				engaged in Iran discouraged activities if it conducts business with or makes
				any charitable donation to any Iranian person designated as a terrorist or to
				any foreign terrorist organization.
								(2)TerroristA
				person is designated as a terrorist for purposes of paragraph (1) if such
				person is designated or otherwise individually identified in or pursuant to an
				Executive Order which is related to terrorism and issued under the authority of
				the International Emergency Economic Powers Act or section 5 of the United
				Nations Participation Act of 1945 for the purpose of imposing on such
				organization an economic or other sanction.
								(3)Foreign
				terrorist organizationFor purposes of paragraph (1), the term
				foreign terrorist organization means an organization designated
				under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) as a
				foreign terrorist organization.
								(e)Identification
				of business entities engaging in Iran discouraged activities
								(1)Publication of
				listFor purposes of this section, the Secretary shall publish
				and update at least every six months a list of business entities engaging in
				any Iran discouraged activity.
								(2)RegulationsThe
				Secretary shall issue regulations defining how a business entity shall not be
				deemed to be engaged in an Iran discouraged activity, if—
									(A)with regard to
				activities on the date this section becomes effective, the business entity
				limits its activity to continuing existing contracts, without extension or
				expansion (except that an investment (as defined in section 14 of the Iran
				Sanctions Act of 1996) that would subject a business entity to sanctions under
				section 5 of the Iran Sanctions Act of 1996 shall be considered an Iran
				discouraged activity, notwithstanding contracts entered into prior to the
				effective date of this section), and
									(B)with regard to any
				Iran discouraged activity carried on under contracts entered into or expanded
				after the effective date of this section, the contract was entered into at a
				time when the business entity did not own or control the subsidiary business
				entity, and after acquiring such ownership or control the business entity has
				not extended or expanded or renewed such contract.
									(3)Taxpayer
				self-helpUntil such time as
				the Secretary publishes a list of those engaging in Iran discouraged activities
				or if the Secretary fails to update that list as required in paragraph (1), the
				taxpayer may determine, using credible, publicly available information, which
				business entities engage in an Iran discouraged activity.
								(f)Improvement in
				the Actions of the Government of Iran
								(1)Termination of
				nonrecognition treatmentEffective on the date when the
				requirements described in paragraph (2) are met, subsection (a) shall not apply
				to any Iran discouraged activity after such date.
								(2)RequirementsThe
				requirements described in this paragraph are—
									(A)a declaration by
				the President which states that, in the opinion of the President, Iran is no
				longer engaging in efforts to develop or retain weapons of mass destruction,
				and has not developed and is not developing the capacity to enrich or reprocess
				uranium or plutonium, and
									(B)a determination by
				the Secretary of State that Iran should no longer be listed as a state sponsor
				of acts of international terrorism pursuant to section 6(j) of the Export
				Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961,
				section 40 of the Arms Export Control Act, or any other provision of
				law.
									.
				(b)Clerical
			 amendmentThe table of sections for part III of subchapter O of
			 chapter 1 of such Code is amended by adding at the end the following new
			 item:
					
						
							Sec. 1046. Rollover of gain from divesting certain qualified
				securities of business entities engaged in discouraged activities in
				Iran.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to with
			 respect to sales of securities after the date of the enactment of this
			 Act.
				VProhibition on
			 United States Government contracts and investment for companies conducting
			 business in Iran
			501.Prohibition on
			 United States Government contracts
				(a)Certification
			 RequirementThe head of each executive agency shall ensure that
			 each contract with a company entered into by such executive agency for the
			 procurement of goods or services or agreement for the use of Federal funds as
			 part of a grant, loan, or loan guarantee, the provision of insurance or
			 reinsurance, or the provision of technical assistance to a company, includes a
			 clause that requires the company to certify to the contracting officer or other
			 appropriate official, as the case may be, that the company does not conduct
			 business operations in Iran described in section 504.
				(b)Remedies
					(1)In
			 generalThe head of an executive agency may impose remedies as
			 provided in this subsection if the head of the executive agency determines that
			 the contractor has submitted a false certification under subsection (a) after
			 the date the Federal Acquisition Regulation is revised pursuant to subsection
			 (e) to implement the requirements of this section.
					(2)TerminationThe
			 head of an executive agency may terminate a covered contract with a company
			 upon the determination of a false certification under paragraph (1).
					(3)Suspension and
			 debarmentThe head of an executive agency may debar or suspend a
			 contractor from eligibility for Federal contracts upon the determination of a
			 false certification under paragraph (1). The debarment period may not exceed 3
			 years.
					(4)Inclusion on
			 list of parties excluded from Federal procurement and nonprocurement
			 programsThe Administrator of General Services shall include on
			 the List of Parties Excluded from Federal Procurement and Nonprocurement
			 Programs maintained by the Administrator under part 9 of the Federal
			 Acquisition Regulation issued pursuant to section 1303 of title 41, United
			 States Code, each contractor that is debarred, suspended, proposed for
			 debarment or suspension, or declared ineligible by the head of an executive
			 agency on the basis of a determination of a false certification under paragraph
			 (1).
					(5)Rule of
			 constructionThis section shall not be construed to limit the use
			 of other remedies available to the head of an executive agency or any other
			 official of the Federal Government on the basis of a determination of a false
			 certification under paragraph (1).
					(c)Waiver
					(1)In
			 generalThe President may waive the requirement of subsection (a)
			 on a case-by-case basis if the President determines and certifies in writing to
			 the appropriate congressional committees that it is in the national interest to
			 do so.
					(2)Reporting
			 requirementNot later than 120 days after the date of the
			 enactment of this Act and semi-annually thereafter, the Administrator for
			 Federal Procurement Policy shall submit to the appropriate congressional
			 committees a report on waivers granted under paragraph (1).
					(d)Implementation
			 Through the Federal Acquisition RegulationNot later than 120
			 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation issued pursuant to section 1303 of title 41, United States Code,
			 shall be revised to provide for the implementation of the requirements of this
			 section.
				502.Authority of
			 State and local governments to restrict contracts or licenses for certain
			 sanctionable personsNotwithstanding any other provision of law,
			 a State or local government may adopt and enforce measures to prohibit the
			 State or local government, as the case may be, from entering into or renewing
			 any contract with, or granting to or renewing any license for persons that
			 conduct business operations in Iran described in section 504.
			503.United States
			 pension plans
				(a)Divestiture from
			 IranThe managers of United
			 States Government pension plans or thrift savings plans, shall take, to the
			 extent consistent with the legal and fiduciary duties otherwise imposed on
			 them, immediate steps to divest all investments in any entity with respect to
			 which sanctions are applied for activities described in section 5(a) of the
			 Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), as
			 amended by this Act, section 202(a) of this Act, or section 106(a) of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (Public Law 111–195; 22 U.S.C. 8515).
				(b)Prohibition on
			 future investmentThe
			 managers of United States Government pension plans or thrift savings plans
			 shall ensure that there is no future investment in any entity described in
			 subsection (a) for the duration of the period of time during which the entity
			 is sanctioned under the applicable provision of law described in subsection
			 (a).
				504.DefinitionsIn this title:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on
			 Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and
			 the Select Committee on Intelligence of the Senate; and
					(B)the Committee on
			 Financial Services, the Committee on Foreign Affairs, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
					(2)AffiliateThe
			 term affiliate means any individual or entity that directly or
			 indirectly controls, is controlled by, or is under common control with, the
			 company, including without limitation direct and indirect subsidiaries of the
			 company.
				(3)Business
			 operationsThe term
			 business operations means—
					(A)carrying out any of the activities
			 described in section 5 (a) and (b) of the Iran Sanctions Act of 1996 (Public
			 Law 104–172; 50 U.S.C. 1701 note), as amended by this Act, that are
			 sanctionable under such section;
					(B)providing sensitive technology (as defined
			 in section 106(c) of the Comprehensive Iran Sanctions, Accountability, and
			 Divestment Act of 2010 (Public Law 111–195; 22 U.S.C. 8515(c))) to the
			 Government of Iran; and
					(C)carrying out any of the activities
			 described in section 302(a) of this Act.
					(4)CompanyThe
			 term company means—
					(A)a sole
			 proprietorship, organization, association, corporation, partnership, limited
			 liability company, venture, or other entity, its subsidiary or affiliate;
			 and
					(B)includes a company
			 owned or controlled, either directly or indirectly, by the government of a
			 foreign country, that is established or organized under the laws of, or has its
			 principal place of business in, such foreign country and includes United States
			 subsidiaries of the same.
					(5)EntityThe
			 term entity means a sole proprietorship, a partnership, limited
			 liability corporation, association, trust, joint venture, corporation, or other
			 organization.
				(6)Executive
			 agencyThe term executive agency has the meaning
			 given the term in section 133 of title 41, United States Code.
				(7)Federal
			 fundsThe term Federal funds means a sum of money or
			 other resources derived from United States taxpayers, which the United States
			 Government may provide to companies through government grants or loans, or
			 through the terms of a contract with the Federal Government, or through the
			 Emergency Economic Stabilization Act of 2008 Troubled Asset Relief
			 Program or other similar and related transaction vehicles, including a
			 grant, loan, or loan guarantee, the provision of insurance or reinsurance, or
			 the provision of technical assistance.
				(8)Government of
			 IranThe term Government of Iran includes the
			 Government of Iran, any political subdivision, agency, or instrumentality
			 thereof, and any person owned or controlled by, or acting for or on behalf of,
			 the Government of Iran.
				(9)Petroleum
			 resources
					(A)In
			 generalThe term petroleum resources includes
			 petroleum, petroleum by-products, oil or liquefied natural gas, oil or
			 liquefied natural gas tankers, and products used to construct or maintain
			 pipelines used to transport oil or compressed or liquefied natural gas.
					(B)Petroleum
			 by-productsThe term petroleum by-products means
			 gasoline, kerosene, distillates, propane or butane gas, diesel fuel, residual
			 fuel oil, and other goods classified in headings 2709 and 2710 of the
			 Harmonized Tariff Schedule of the United States.
					(10)Sensitive
			 technologyThe term sensitive technology has the
			 meaning given the term in section 106(c) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (Public Law 111–195; 22 U.S.C.
			 8515(c)).
				505.SunsetThis title shall terminate 30 days after the
			 date on which—
				(1)the President has certified to Congress
			 that the Government of Iran has ceased providing support for acts of
			 international terrorism and no longer satisfies the requirements for
			 designation as a state-sponsor of terrorism for purposes of section 6(j) of the
			 Export Administration Act of 1979, section 620A of the Foreign Assistance Act
			 of 1961, section 40 of the Arms Export Control Act, or any other provision of
			 law; and
				(2)Iran has
			 permanently ceased the pursuit, acquisition, and development of nuclear,
			 biological, and chemical weapons and missiles.
				VITermination of
			 loan disbursements to Iran from the International Bank for Reconstruction and
			 Development
			601.Termination of
			 loan disbursements to Iran from the International Bank for Reconstruction and
			 Development
				(a)In
			 generalThe President of the
			 United States shall take all action available to seek a termination of
			 disbursements of funds under loans made by the International Bank for
			 Reconstruction and Development to Iran.
				(b)Report to the
			 CongressOn the date that is 6 months after the date of the
			 enactment of this Act, and every 6 months thereafter, the President shall
			 submit to the Committee on Financial Services of the House of Representatives
			 and the Committee on Foreign Relations of the Senate a report on the efforts
			 made by the United States to terminate the loan disbursements referred to in
			 subsection (a).
				602.United States
			 opposition to new country assistance strategy for Iran
				(a)Statement of
			 policyIt is the policy of
			 the United States to oppose a new Country Assistance Strategy for Iran.
				(b)Actions To be
			 taken if the world bank violates the policy or makes a new loan to
			 IranIf, after the date of the enactment of this Act, the
			 International Bank for Reconstruction and Development approves a Country
			 Assistance Strategy for Iran, or approves a loan to Iran, the President of the
			 United States shall—
					(1)terminate any contribution by the United
			 States to the International Bank for Reconstruction and Development, the
			 International Finance Corporation, and the Multilateral Investment Guarantee
			 Corporation for the fiscal year in which the Country Assistance Strategy or
			 loan is approved, or (if loan disbursements to Iran for that fiscal year have
			 been made by such institutions) for the following fiscal year;
					(2)prohibit the sale of debt instruments of
			 the International Bank for Reconstruction and Development in the United States,
			 prohibit the purchase of any such debt instrument by any United States person;
			 and
					(3)prohibit the
			 United States Government and any state or municipal governmental entity from
			 purchasing any such debt instrument.
					603.SunsetSections 601 and 602 shall terminate 30 days
			 after the date on which the President has certified to Congress that—
				(1)the Government of Iran has ceased providing
			 support for acts of international terrorism and no longer satisfies the
			 requirements for designation as a state-sponsor of terrorism for purposes of
			 section 6(j) of the Export Administration Act of 1979, section 620A of the
			 Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or
			 any other provision of law; and
				(2)Iran has ceased
			 the pursuit, acquisition, and development of nuclear, biological, and chemical
			 weapons and ballistic missiles and ballistic missile launch technology.
				604.Rule of
			 interpretationNothing in
			 section 601 or 602 shall be interpreted to affect United States contributions
			 to, or the participation of the United States in, the International Development
			 Association.
			
